DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 05/03/2022 in which claims 14-16 and 18 have been amended.
      Claims 1-20 are pending for examination.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a first input node corresponding to a first path and a second input node corresponding to a second path; a first driver circuit electrically connected to the first input node, the first driver circuit configured to receive an input signal and drive a first input signal to the first input node responsive to the input signal; and a second driver circuit electrically connected to the second input node, the second driver circuit configured to receive the input signal and drive a second input signal to the second input node responsive to the input signal”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “operate the DICE latch circuit in a read state; applying an input signal to inputs of a first driver circuit and a second driver circuit; providing a first input signal to a first input node of the DICE latch circuit responsive to the input
signal; providing a second input signal to a second input node of the DICE latch circuit responsive to the input signal, the first input node electrically isolated from the second input node; and latching the first input signal and the second input signal to a first output node and a second output node, respectively, of the DICE latch circuit”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-13, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “a first input node; and a second input node, the second input node electrically isolated from the first input node; a first driver circuit electrically connected from an input node to the first input node, and a second driver circuit electrically connected from the input node to the second input node”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15-20, the claims have been found allowable due to their dependencies to claim 14 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5710272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        

/HUAN HOANG/Primary Examiner, Art Unit 2827